Citation Nr: 0830680	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  03-08 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 






INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a March 2002 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Detroit, Michigan in which the RO 
denied the benefit sought on appeal.  The appellant, who had 
active service from June 1968 to June 1971, appealed that 
decision to the BVA.  Thereafter, the RO referred the case to 
the Board for appellate review.  The Board remanded the case 
for further development in November 2004.  Subsequent to the 
completion of this development, the case was returned to the 
Board for further review.  

In an August 2005 decision, the Board denied the appellant's 
claim of entitlement to service connection for hypertension.  
The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (the "Court").  
In August 2006, the Court vacated and remanded the Board's 
August 2005 decision in light of a Joint Motion to Remand 
submitted by the parties. See August 2006 Joint Motion; 
August 2006 Court order.  The appeal was then returned to the 
Board for compliance with the instructions set forth in the 
August 2006 Joint Motion to Remand.  The Board thereafter 
remanded the case for further development in January 2007 and 
also requested an expert medical opinion in April 2008.  The 
requested development has been completed; and the case has 
been returned to the Board.

However, upon review of the most recent evidence associated 
with the claims file and a July 2008 request from the 
appellant's counsel, the Board finds that the appeal must 
unfortunately be remanded once again for additional 
development.  As such, the appeal is hereby REMANDED to the 
RO via the Appeals Management Center ("AMC") in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.




REMAND

In the March 2002 rating decision on appeal, the RO granted 
the appellant service connection for diabetes mellitus, type. 
II.  In this appeal, the appellant seeks service connection 
for hypertension on a secondary basis, in that he believes 
his hypertension developed as a result of or has been 
aggravated by his service-connected diabetes mellitus. See 
February 2003 statement with Notice of Disagreement.

A review of the medical evidence of record appears to 
indicate that the appellant was initially diagnosed with 
diabetes mellitus sometime in 1991. January 2002 VA 
examination report (the appellant reported that he was 
diagnosed by his private medical provider with diabetes 
mellitus 11 years ago - - i.e., in 1991); December 2002 
letter from D.H., M.D. (the letter indicates that the 
appellant was diagnosed with diabetes mellitus prior to March 
1995, when he became Dr. H.'s patient).  According to a 
January 2002 VA examination undertaken in connection with the 
appellant's diabetes mellitus claim, the appellant's blood 
pressure in his left arm was 160/88 mmHg while sitting and 
162/92 mmHg while standing.  The appellant's diabetes 
mellitus was found to be under poor control, as was his 
hypertension.  The appellant's hypertension was also noted to 
have mild left ventricular hypertrophy with a normal 
established ejection fraction of 65 percent.  The January 
2002 VA examiner found no evidence that the appellant had 
peripheral neuropathy and also commented that he thought the 
appellant's hypertension was not secondary to his diabetes 
mellitus. VA examination report, p. 3.  

According to letters submitted by the appellant's private 
physician D.H., M.D. in March 2001 and December 2002, Dr. H. 
has been treating the appellant since March 1995.  Dr. H. 
reported that the appellant's medical history included non-
insulin dependent diabetes mellitus type 2 and essential 
hypertension.  He also indicated that while the appellant's 
conditions had been fairly well controlled in the past, some 
complications were beginning to develop that included 
diabetic neuropathy, increasing lipids and hypertension that 
was becoming increasingly difficult to treat. December 2002 
letter from D.H., M.D.  In regards to the appellant's 
hypertension, Dr. H. reported that he felt this disorder and 
the appellant's diabetes mellitus were "interrelated." Id.   

In an attempt to accord some specificity to Dr. H.'s December 
2002 "interrelated" statement and to place the statement in 
the context of the treating medical records, the Board 
remanded the case in November 2004, in part, to obtain Dr. 
H.'s actual treatment records. See November 2004 decision, p. 
3.  However, the appellant did not respond to the RO's 
January 2005 request for assistance in obtaining such medical 
records; and therefore these records have not been associated 
with the claims file. See January 2005 letter from the AMC to 
the appellant, pgs. 1-2 (the appellant was asked to complete, 
sign and return VA Forms 21-4142, Authorization to Release 
Information to the Department of Veterans Affairs, for D.H., 
M.D.).   

Additional evidence in the claims file consists of a February 
2005 VA examination report in which the examiner ultimately 
opined that the appellant's hypertension was not caused or 
aggravated by his diabetes mellitus.  In formulating this 
opinion, the VA examiner reviewed the appellant's claims 
file, including the December 2002 letter from Dr. H. 
referenced above and a publication from the National 
Institutes of Health submitted by the appellant.  However, as 
pointed out in the August 2006 Joint Motion to Remand, the 
February 2005 examination report was found to be inadequate 
since the examiner did not provide a clear rationale for his 
medical opinion.  As such, the claims file was returned to 
the examiner for clarification and an addendum opinion was 
associated with the claims file.  Unfortunately, this 
addendum report essentially reiterated the opinion provided 
in February 2005; and as such, the Board sought and obtained 
an expert medical opinion from another medical doctor (the 
Chief of the Nephrology section of a VA Medical Center) that 
addressed the medical questions noted above. April 2008 VHA 
request; May 2008 medical opinion.  

In the May 2008 opinion, the medical doctor indicated his 
extensive review of the appellant's medical records and the 
letters submitted by Dr. H.  Thereafter, he summarized the 
pertinent medical evidence, to include data and information 
that he found incomplete and "sketchy."  Ultimately, in 
responding to the Board's questions, the doctor stated that 
because the medical information available in the claims file 
was incomplete, it could not be concluded with certainty 
whether an inter-relationship between the appellant's 
diabetes mellitus and hypertension existed. May 2008 medical 
opinion, p. 3.  In doing so, he reported that as diabetic 
nephropathy develops, the majority of patients will develop 
hypertension or their already existing hypertension will 
become more difficult to treat.  He stated that this premise 
may apply to the appellant, but it was uncertain to say since 
the needed documentation to make this determination was not 
in the record. Id., p. 4.  In other words, he reported that 
the "available clinical and laboratory data are too sketchy 
and too general" to answer the question. Id.   

The appellant and his attorney were provided a copy of the 
May 2008 opinion.  In response, appellant's counsel contacted 
the Board and essentially requested that the appeal be 
remanded to the RO for the purpose of obtaining the missing 
information referenced in the May 2008 report from the 
appellant's private physician Dr. H, to include the times of 
onset of the appellant's disorders, the times of onset of 
diabetic renal manifestations and diabetic nephropathy and 
the appellant's urinary microalbumin levels. See July 2008 
letter.  In addition, counsel requested that once this 
information is obtained from Dr. H., it should be forwarded 
to the May 2008 VA medical doctor so that he could prepare a 
supplemental opinion. Id.  

As mentioned above, the Board previously sought copies of Dr. 
H.'s actual treatment records in its November 2004 decision, 
but the appellant did not provide a medical authorization in 
order for the RO to obtain these records.  In addition, there 
is no evidence of record indicating that the appellant has 
requested the information sought by his counsel from Dr. H.  
The Court has held that the duty to assist is not a one-way 
street.  If a veteran wishes help in developing his claim, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence. See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  Regardless of the foregoing, the Board finds that 
the request from appellant's counsel is reasonable to the 
extent that it seeks information potentially contained in Dr. 
H.'s treatment records that could alter the May 2008 medical 
opinion.  As such, the Board finds that one more attempt by 
the RO should be made to obtain Dr. H.'s treatment records.  
In doing so, the RO should attempt to obtain from Dr. H. 
specific information in his knowledge or possession that 
addresses the incomplete medical data referenced in the May 
2008 medical opinion and in the July 2008 statement from the 
appellant's attorney, as set forth above, to include the 
times of onset of the appellant's disorders, the times of 
onset of diabetic renal manifestations/diabetic nephropathy 
and the appellant's urinary microalbumin levels.      

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the appellant 
and request the necessary authorization 
for his treatment records dated from 1995 
to the present from D. H., M.D. (full name 
in claims folder), Downriver Community 
Service, Inc., 555 St. Clair River Drive, 
Algonac, Michigan 48001.  

2.  After receiving the authorizations 
discussed in paragraph #1, the RO should 
contact Dr. H. and request that he provide 
any information in his knowledge or 
possession that addresses the incomplete 
medical data referenced in the May 2008 
report and July 2008 correspondence, to 
include the times of onset of the 
appellant's disorders, the times of onset 
of diabetic renal manifestations/diabetic 
nephropathy and the appellant's urinary 
microalbumin levels.  In addition, the RO 
should request a complete copy of the 
appellant's medical records from Dr. H. 
and associate those records with the 
claims file.  In the alternative, the 
appellant should be notified of the 
Board's request for information and 
records from Dr. H.; and be informed that 
he may request these documents himself and 
forward them to the RO.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his attorney should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).




